Citation Nr: 1613746	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  15-31 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
New York, New York


THE ISSUES

1.  Entitlement to recognition of the Veteran's son as a helpless child on the basis of permanent incapacity for self-support prior to attaining the age of 18. 

2.  Entitlement to an evaluation in excess of 10 percent for sinusitis, to include difficulty breathing and poor speech. 

3.  Entitlement to service connection for a low back disorder. 

4.  Entitlement to service connection for a respiratory disorder, such as chronic obstructive pulmonary disorder (COPD), to include as secondary to service-connected sinusitis with difficulty breathing and poor speech.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from December 1945 to November 1946. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in November 2011, August 2012, January 2015, June 2015, July 2015, and November 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Given the procedural history of the case and the nature of the evidence, the Board has characterized the claims of entitlement to service connection for a low back disorder and entitlement to service connection for a respiratory disorder as noted on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a respiratory disorder, such as COPD, to include as secondary to service-connected sinusitis with difficulty breathing and poor speech, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's son, G. Z., has been diagnosed with schizophrenia and has been shown to have been permanently incapable of self-support by reason of a mental or physical condition prior to attaining the age of 18 years.

2.  Evidence of record shows that the Veteran's sinusitis, to include difficulty breathing and poor speech, was manifested by no more than one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis, characterized by headaches, pain, and purulent discharge or crusting.

3.  A low back disorder was not present to a compensable degree within one year of service discharge and was not shown to be related to service, to include as documented in-service treatment for a back injury. 


CONCLUSIONS OF LAW

1.  The criteria to establish recognition of the Veteran's son, G. Z., as a helpless child for purposes of VA compensation are met.  38 U.S.C.A. §§ 101(4)(A), 5107 (West 2014); 38 C.F.R. §§ 3.57, 3.356 (2015).

2.  The criteria for an evaluation in excess of 10 percent for sinusitis, to include difficulty breathing and poor speech, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6510 (2015).

3.  A low back disorder was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

As an initial matter, with regard to the claim for recognition of a helpless child prior to age 18, a discussion of the duties to notify and assist is not necessary given the positive outcome of the decision below.

The RO's August 2010, April 2012, June 2014, and June 2015 letters provided before and after the initial adjudication of the claims on appeal in November 2011 and August 2012, advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  These letters also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Thereafter, the claims were readjudicated in separate July 2015 statements of the case.  Accordingly, the RO effectively satisfied the remaining notice requirements with respect to the service connection and increased rating issues on appeal.

VA has obtained service treatment records, service personnel records, and private and VA treatment records.  In August 2010, the Social Security Administration (SSA) responded that it had no records for the Veteran.  It has afforded the Veteran the opportunity to present testimony, written statements, and evidence.  The Veteran and his representative have submitted multiple written statements and medical treatise information pertaining to his claims.  In February 2016, the Veteran withdrew his request to testify at a hearing before a Veterans Law Judge at the RO.

The Veteran was also provided with a VA examination in conjunction with the service connection claim on appeal in April 2012 to clarify the nature and etiology of his claimed back disorders.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board has found that the April 2012 medical examination obtained by VA was adequate, as it was based upon a complete review of the evidence of record as well as consideration of the Veteran's lay assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran has been afforded VA sinus examinations in August 2010 and July 2015 that are adequate for rating purposes.  Id.  Specifically, the VA examiners took into account the Veteran's statements and treatment records, which allowed for fully-informed evaluations of his service-connected sinusitis during the appeal period.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Helpless Child 

Veterans that have been awarded 30 percent or more for service-connected disability are entitled to additional compensation for dependents.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

The Veteran seeks recognition for his son, G. Z., as a helpless child on the basis of permanent incapacity for self-support prior to the age of 18. 

The term "child" for purposes of benefits under Title 38 of the United States Code is specifically defined.  For the purpose of claiming eligibility under Title 38 a "child" must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before reaching the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A) (West 2014); 38 C.F.R. §§ 3.57(a)(1), 3.315 (2015).

A child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  38 C.F.R. § 3.356(a).

Rating decisions regarding whether a child is shown to be permanently incapable of self-support will be made solely on the basis of whether the child is permanently incapable of self-support through his own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  38 C.F.R. § 3.356(b).  The fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support. Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her own support.  38 C.F.R. § 3.356(b)(1).

A child shown by proper evidence to have been permanently incapable of self-support prior to the age of 18 years may be so held at a later date, even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided that the cause of the incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered major factors.  Employment that was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability should not be considered as rebutting permanent incapacity for self-support otherwise established.  38 C.F.R. § 3.356(b)(2).

It should be borne in mind that employment of a child prior to or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of the disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting date or thereafter should not be considered a major factor in the determination to be made unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.  38 C.F.R. § 3.356(b)(3).

The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  38 C.F.R. § 3.356(b)(4).

The focus of analysis is on the child's condition at the time of his 18th birthday.  It is that condition which determines whether entitlement to the status of "child" should be granted.  Dobson v. Brown, 4 Vet. App. 443 (1993).  The Veteran's son was born in November 1967 and turned 18 in November 1985.

In numerous written statements of record, the Veteran has asserted that his son has lived with him since birth, is totally dependent on him, and is disabled from a mental condition.  It was reported that G. Z. received medical disability benefits from SSA after he attained the age of 18.

In an October 1991 private psychiatric evaluation report, G. Z. was noted to be a 23 year old male who had been hospitalized from January 1987 until February 1987 for an acute psychotic episode.  It was noted that during the last several years G. Z. was not been able to hold a job for any significant period, as he did not like that job, had interpersonal difficulties with his coworkers, and had paranoid ideation.  He was noted to be extremely dependent upon his family who frequently took him his appointments.  He reported that he usually spends nights at the local bar drinking beer with his friends.  Intellectual functioning was listed to be in the low average range with some learning deficits present.  The physician listed Axis I diagnoses of paranoid schizophrenia as well as alcohol abuse with cocaine abuse and marijuana abuse in the past and an Axis II diagnosis of dependent personality disorder.

In a May 2012 statement, a private physician, J. D. K., M. D., advised that G. Z., born in November 1967, has been under his treatment for the past 14 years.  It was reported that G. Z. suffers from schizophrenia, which has impaired his functioning for more than 25 years.  Psychotherapy and medications were noted to have helped to diminish acute psychosis, agitation, and aggression but residual symptoms have interfered with his daily functioning.  He has been unable to work or socialize, has a guarded prognosis, and has some difficulty getting along with members of his immediate family.  The physician opined that G. Z. was psychiatrically disabled and would remain disabled for the foreseeable future.

In a September 2015 statement, a friend of G. Z. indicated that he began noticing signs of mental illness in G. Z. in high school when he exhibited depression, frustration, and an inability to work.  It was further indicated that G. Z. was still totally dependent on his father.

In a September 2015 written statement, G. Z.'s brother asserted that G. Z.'s behavior seemed normal behavior compared to his friends until grammar school and later in high school.  He reported that G. Z. had difficulty in various grades and failed to be promoted to higher grades, which resulted in much frustration, depression, inadequacy, stress, and a reduced ability in social relations.  It was indicated that G. Z. has been and was still now dependent on their father.

In a January 2016 statement, J. D. K., M. D. again advised that G. Z. has been under his treatment for the past 18 years.  It was reported that G. Z. suffers from schizophrenia, which, according to G. Z., his family members, his friends, school records, and medical records, has impaired his functioning for more than 35 years.  
Psychotherapy and medications were noted to have helped to diminish acute psychosis, agitation, and aggression, but residual symptoms have interfered with his daily functioning.  The physician commented that he has never been able to work for more than a few days, has been unable to socialize, has a guarded prognosis, and has some difficulty getting along with members of his immediate family.  The physician then opined that it was more likely than not that G. Z.'s psychiatric disability developed more than five years before his 18th birthday and he will remain disabled and incapable of self-support for the foreseeable future.

The Board acknowledges that there is no contemporaneous medical evidence that documents the degree to which the G. Z. was incapacitated prior to his 18th birthday in 1985.  However, an October 1991 private psychiatric evaluation did list diagnoses of multiple psychiatric disorders, including paranoid schizophrenia.  It was indicated that the Veteran was hospitalized in 1987 for an acute psychotic episode, had not been able to hold a job for any significant period during the last several years, was extremely dependent upon his family, and exhibited low average range intellectual functioning with some learning deficits present.  In addition, the current medical evidence of record discussed above, in particular the May 2012 and January 2016 statements from his private physician, J. D. K., M. D., showed that prior to his 18th birthday, G. Z. suffered from diagnosed psychiatric disabilities, which developed more than five years before his 18th birthday and rendered him incapable of self-support.  There is also no evidence contrary to the opinion provided by J. D. K., M. D.  

The Board also notes that the Veteran as well as G. Z.'s friend and brother have presented competent, credible evidence that the Veteran experienced psychiatric symptoms and was dependent on the Veteran prior to the age of 18, in the form of their observations of his behavior.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Those statements, when considered with the medical evidence of record, provide competent, credible evidence as to G. Z.'s capacity for self-support prior to his 18th birthday.

Accordingly, in view of the totality of the evidence and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria have been met to recognize his son, G. Z., as a helpless child on the basis of permanent incapacity for self-support prior to the age of 18.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Increased Rating for Sinusitis

In August 2009, the Veteran submitted an increased rating claim for his service-connected sinusitis, to include difficulty breathing and poor speech, which was denied in a November 2011 rating decision.  In March 2012, the Veteran filed a timely notice of disagreement with the November 2011 rating decision, seeking an increased evaluation.  In a July 2015 rating decision, a Decision Review Officer (DRO) assigned a 10 percent rating for the Veteran's service-connected sinusitis, effective August 26, 2009, the date of his increased rating claim.  The Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, and therefore the additional assignment of benefits is not considered to have resolved his increased rating claim for sinusitis.  AB v. Brown, 6 Vet. App. 35 (1993).  In January 2015, the RO issued a statement of the case, and the Veteran perfected an appeal in March 2015.

The Veteran's service-connected sinusitis, to include difficulty breathing and poor speech, is currently evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6510, which provides criteria for evaluating sinusitis.  Diagnostic Codes 6510 to 6514 are subsumed into the General Rating Formula for Sinusitis (General Rating Formula).  38 C.F.R. § 4.97, General Rating Formula.  Under the General Rating Formula, a 10 percent rating is warranted when there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent disability rating is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent disability rating, the maximum schedular rating, is warranted following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6510.

An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  Id. at Note (1).

After a thorough review of the evidence, to include VA examination reports dated in August 2010 and July 2015 as well as private and VA treatment records dated from 2008 to 2015, an evaluation in excess of 10 percent is not warranted for the time period on appeal.  In reaching this conclusion, the evidence of record demonstrates that the Veteran has suffered intermittent episodes of sinusitis requiring antibiotic treatment throughout the appeal period as well as one severe episode in 2012 that was complicated by pneumonia and required hospital admission.  In the August 2010 VA examination report, the Veteran complained of stuffy and runny nose, crusting, purulent discharge when acutely infected, difficulty breathing through his nose, and hyponasal speech.  He reported having at least three to four episodes of sinusitis during the year that required antibiotics but not longer than four weeks.  The examiner noted that the Veteran's hyponasal speech and difficulty breathing were exacerbated by his sinusitis and allergic rhinitis.  VA treatment records dated in 2011 and 2012 showed treatment for sinusitis one or two times per year with antibiotics for a 10 day period.  In the July 2015 VA examination report, the Veteran indicated that he had at least four episodes of sinusitis during the last year that required antibiotics.  Signs or symptoms attributable to the Veteran's chronic sinusitis were listed as episodes of sinusitis, headaches, purulent discharge, and crusting.  The examiner indicated that the Veteran had four non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge or crusting in the past 12 months and no had incapacitating episodes of sinusitis requiring prolonged of antibiotics treatment in the past 12 months.

The evidence of record during the appeal period simply does not show that the Veteran's service-connected sinusitis was manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Based on the foregoing discussion, evidence of record showed no distinct periods of time during the appeal period when the Veteran's service-connected sinusitis varied to such an extent that a rating greater or less than the rating currently assigned would be warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Nonetheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned ratings inadequate.  The Veteran's service-connected sinusitis, to include difficulty breathing and poor speech, is evaluated pursuant to 38 C.F.R. § 4.197, Diagnostic Code 6510, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  During the appeal period, evidence of record shows that the Veteran's sinusitis was manifested by no more than one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The Veteran complained that his chronic sinus condition affected his daily life, as he could not go to the garden and was not able to visit his grandson.

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the assigned 10 percent rating.  Increased ratings are provided for by the regulations for certain manifestations of sinusitis, but the medical evidence demonstrates that those manifestations are not present.  The Board finds that the criteria for the 10 percent evaluation from August 26, 2009, reasonably describe the Veteran's disability levels and symptomatology throughout the pendency of this appeal.  Consequently, the Board concludes that the schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.97, Diagnostic Code 6510; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

The Board finds that it is not necessary to defer adjudication of this extraschedular issue while the claim for entitlement to TDIU is further developed pursuant to the remand instructions, below.  Brambley v. Principi, 17 Vet. App. 20 (2003) (noting the inextricably intertwined nature of a decision on extraschedular consideration and a TDIU claim).  In Brambley, the determining factor for the extraschedular rating was marked interference with employment.  In this case, the initial element of the analysis is not met, as the Board has found that the schedular criteria are not inadequate, and therefore an analysis of whether there is marked interference with employment is not required.  Thus, meaningful effect of Brambley does not apply for this current appeal.

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim of entitlement to an evaluation in excess of 10 percent for his service-connected sinusitis, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Low Back Disorder

The Veteran has asserted that his claimed back disorders are related to his military service, to include in-service treatment for a back injury.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period. For certain chronic disorders, such as arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for a low back disorder is not warranted.  As an initial matter, there is no factual basis in the record that the claimed low back disorders were incurred during service, or manifested within a year thereafter, or for several years after his discharge from service in 1946.  

Service treatment records showed the Veteran's posture as fair and no defects of the spine on entrance in December 1945.  He was noted to moderate pectus excavatum that was ND (not disabling).  A January 1946 record showed that the Veteran hurt his back two weeks before, was being treated by the orthopedics clinic, and was overemphasizing his symptoms.  Additional January 1946 treatment records revealed complaints of back pain after a falling from rings in the gym.  On physical examination, lumbar spine range of motion was normal, there was some prominent muscle on left due to spinal curvature, and uncompensated scoliosis with rounded back was shown.  X-rays revealed old curve of the spine and the Veteran was sent to physiotherapy.  It was noted that the Veteran frankly admitted at that time that he wanted out of the Army.  In February 1946, the Veteran continued to complain of back pain was noted to have very mild left scoliosis of the thoracic lumbar spine.  In May 1946, the Veteran complained of having back pain of the dorsal spine after a fall though his back has hurt him for a long time.  The examiner noted both that back pain existed prior to service (EPTS) and was in line of duty (LOD), no EPTS.  X-ray reports were noted to reveal no pathology of the dorsal spine.  The Veteran was noted to have chronic myositis of the back and sent back to duty.  A May 1946 service consultation report from the orthopedic clinic revealed findings of myositis.  At that time, the Veteran reported that he hurt his back ice skating before service and had complained of pain since that injury.  On physical examination, the Veteran revealed spasm of left lumbar muscles.  The impression was myositis with a notation that he had physiotherapy without much help.

Post-service VA and private treatment records first showed findings of back disorders many years after the Veteran's separation from active service in 1946.  Evidence of record dated from 2004 to 2015 detailed findings of chronic low back pain, arthritis, facet hypertrophy, osteopenia, degenerative joint disease, multilevel degenerative disease of the discs and vertebra with neural canal stenosis, kypho scoliosis, and moderate levoscoliosis.  The passage of many years between discharge from active service and the continuity of symptomatology or medical documentation of a claimed disability are factors that tend to weigh against a claim for service connection.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Furthermore, evidence of record reflects that arthritis of the spine was not shown to manifest to a compensable degree within one year of service discharge.  

Evidence of record also clearly does not include any probative medical evidence or opinion suggesting a causal relationship between the Veteran's claimed low back disorders and his active military service.  In an April 2012 VA examination report, the examiner listed diagnoses of lower back strain from 1946 as well as chronic lower back pain and multilevel degenerative disc disease from 2007.  After reviewing the claims file and examining the Veteran, the examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In the cited rationale, the examiner acknowledged the Veteran's in-service back injury in 1946 that resulted in lower back strain.  However, the examiner highlighted the time lapse between the in-service injury and the Veteran's currently diagnosed low back disorders, noting that the Veteran had only had recent treatment since 2007 and did not start to complain of lower back pain until 2004.

The April 2012 VA examiner provided a complete rationale for the stated opinions, based on an extensive examination of the Veteran and a detailed review of the evidence of record.  As such, the Board considers the medical opinions in the April 2012 VA examination report are of great probative value in this appeal.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (finding that it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (noting that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  Significantly, neither the Veteran nor his representative has presented, identified, or alluded to the existence of any medical opinion that directly contradicts the conclusions reached by the April 2012 VA examiner.

The Board is cognizant that the Veteran submitted a 2012 VA orthopedic consult request report that noted orders for multiple musculoskeletal radiology studies, including for the lumbar spine.  It contained the notations "Combat related condition: Yes" and "Service Connected condition: Yes".  The Board notes that these notations are of little probative value, as neither notation refers to any designated condition. 

In support of his claim, the Veteran submitted internet research materials concerning the side effects of Celestone injections for arthritis.  A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (finding that medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus); Mattern v. West, 12 Vet. App. 222, 228 (1999). Here, the internet research materials associated with the file are of very little probative value, as they were general in nature, did not specifically relate to the facts and circumstances surrounding this particular case, and were not accompanied by the opinion of any medical expert.

The only evidence of record which relates the Veteran's claimed back disorders to his active military service are his own statements.  The Veteran's statements are competent evidence as to observable symptomatology, including pain.  See Barr, 21 Vet. App. at 307.  However, the statements that the Veteran's current disorders were as a result of active service draw medical conclusions, which the Veteran is not qualified to make.  Although lay persons are competent to provide opinions on some medical issues, the etiology of the Veteran's claimed disorders falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.  Moreover, the April 2012 VA examiner considered the Veteran's statements when providing the aforementioned medical opinion.

Accordingly, service connection for a low back disorder is not warranted.  The evidence of record simply does not establish either on direct or presumptive basis that the Veteran's claimed low back disorders were incurred in or related to his military service.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to recognition of the Veteran's son as a helpless child on the basis of permanent incapacity for self-support prior to attaining the age of 18 is granted. 

Entitlement to an evaluation in excess of 10 percent for sinusitis, to include difficulty breathing and poor speech, is denied.

Entitlement to service connection for a low back disorder is denied.


REMAND

The Board's review of the electronic claims file reveals that further development on the issues of entitlement to service connection for a respiratory disorder, such as COPD, to include as secondary to service-connected sinusitis with difficulty breathing and poor speech, and entitlement to TDIU is warranted.

As an initial matter, the Veteran has asserted that he has a respiratory disorder, to include COPD, secondary to his service-connected sinusitis.  Service treatment records showed normal lungs at induction in December 1945.  The Veteran was treated for bronchitis in January 1946.  Post-service private and VA treatment records dated from 2002 to 2015 showed findings of bronchitis, questionable COPD, and pneumonia.  In the September 2010 VA respiratory disorders examination report, the Veteran complained of difficulty breathing, which diminished his activity.  The examiner diagnosed chronic sinusitis, opining that it was more likely than not that sinusitis was the proximate cause of the nonservice-connected difficulty breathing.  However, pulmonary function test findings from September 2010 revealed normal spirometry, air trapping, and decreased diffusing capacity suggestive of emphysema.  VA chest X-ray reports dated in January 2008, October 2010, and November 2011 also showed pulmonary hyperexpansion with coarse bronchovascular markings that may represent or correlate to COPD.  It was noted that the Veteran had hyperinflated lungs, flattened hemidiaphragms, and increased air in the retrosternal space, which all may be the sequela of COPD.

Based on the cumulative evidence of record, to include the somewhat inconclusive findings in the September 2010 VA examination report and VA treatment notes, the Board will not proceed with final adjudication of the claim until a competent VA medical examination is provided, in order to clarify the nature and etiology of the Veteran's claimed respiratory disorder on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the Board finds that the issue of entitlement to TDIU is inextricably intertwined with the other service connection claim being remanded herein.  For this reason, the Board finds that the claim for entitlement to TDIU must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  

Finally, evidence of record reflects that the Veteran receives VA medical treatment for his claimed respiratory disorder and service-connected disabilities from the VA Medical Center (VAMC) in Northport, New York.  As evidence of record only includes treatment records dated up to December 2015 from that facility, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must obtain updated treatment records pertaining to the Veteran's service-connected bilateral hearing loss from Northport VAMC for the time period from December 2015 to the present and associate them with the record.

2.  Thereafter, the Veteran should be afforded an appropriate VA medical examination to clarify the nature and etiology of his claimed respiratory disorder.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that the electronic claims file has been reviewed. 

Based on a review of the evidence of record, a detailed examination of the Veteran, and with consideration of his lay statements, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently or previously diagnosed respiratory disorder, to include COPD, was caused or aggravated (permanently worsened) by any of the Veteran's service-connected disabilities (currently, allergic rhinitis, adjustment disorder, and sinusitis, to include difficulty breathing and poor sleep).

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2015).

3.  After the development requested has been completed, the AOJ must review any examination report to ensure that it is in complete compliance with the directives of this Remand.  If any examination is deficient in any manner, the AOJ must implement corrective procedures at once. 
 
4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the July 2015 statement of the case and December 2015 supplemental statement of the case.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


